                 Case 2:18-cv-01784-RSL Document 53 Filed 11/16/20 Page 1 of 5




 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6   LEO SYNORACKI, on behalf of himself and all
     others similarly situated
 7                                                              No. 2:18-cv-01784-RSL
                               Plaintiff,
 8                                                              STIPULATED MOTION AND
            v.                                                  ORDER EXTENDING TIME
 9
     ALASKA AIRLINES, INC., et al.,
10
                               Defendants.
11

12                                        I.     INTRODUCTION

13          The parties, by and through their undersigned counsel, jointly submit this stipulated motion

14   to extend Plaintiff’s deadline to file his response (the “Response”) to Defendants’ Motion for

15   Summary Judgment (Dkt. No. 49) (the “Motion”), currently due November 30, 2020, to December

16   14, 2020 and for Defendants’ Motion, currently noted for December 4, 2020, to be noted for

17   consideration on January 8, 2020, with Defendants’ reply in support of that Motion to be filed by

18   that date. Good cause exists for this extension in light of the professional commitments and

19   scheduling conflicts of the parties’ counsel, including pre-planned travel during the holidays.

20          The parties also submit this stipulated motion to extend the other deadlines in this litigation

21   by 90 days. The parties stipulate that an extension of these deadlines is necessary to provide this

22   Court time to rule on Defendants’ summary judgment motion.

23                                  II.        STATEMENT OF FACTS

24          This is a civil class action brought pursuant to the Uniformed Services Employment and

25   Reemployment Rights Act of 1994, 38 U.S.C. § 4301 et seq. On May 22, 2020, this Court certified

26   two classes of Alaska Airlines, Inc. (“Alaska”) pilots who did not accrue sick or vacation time

                                                                                    O’MELVENY & MYERS LLP
                                                                                         Attorneys at Law
                                                                                       Times Square Tower
     STIPULATED MOTION AND ORDER                                                          7 Times Square
                                                                                  New York, New York 10036-6537
                                                                                         +1 212 326 2000
               Case 2:18-cv-01784-RSL Document 53 Filed 11/16/20 Page 2 of 5




 1   while on periods of military leave.

 2          This case was filed in December 2018. Trial is set for February 1, 2021. Defendants filed

 3   the Motion on November 9, 2020, which is currently noted for a hearing on December 4, 2020,

 4   and with Plaintiffs’ Response currently due November 30, 2020.

 5                                         III.     ARGUMENT

 6          The Court may extend a party’s deadline to respond to a motion where good cause exists.

 7   Fed. R. Civ. P. 6(b)(1)(a); Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010)

 8   (“[R]equests for extensions of time made before the applicable deadline has passed should

 9   normally . . . be granted in the absence of bad faith on the part of the party seeking relief or

10   prejudice to the adverse party.”) (internal quotation marks omitted).

11          The parties stipulate that good cause exists to extend Plaintiff’s time to respond to

12   Defendants’ Motion and Defendants’ time to file their reply because of the parties’ other

13   professional commitments and scheduling conflicts during this time period, including pre-planned

14   travel over the holidays during that time. Moreover, the parties stipulate that good cause exists to

15   extend the other pretrial deadlines in this matter to provide this Court time to review and rule on

16   Defendants’ Motion, which seeks to dismiss all claims brought by Plaintiff and the classes in this

17   case. Therefore, good cause exists to amend the remaining pre-trial order as follows:

18                                                   Current Deadline           Proposed Deadline
      All motions in limine must be filed by
19                                                  December 29, 2020        April 8, 2021
      and noted on the motion calendar no
20    earlier than the second Friday thereafter.
      Replies will be accepted.
21    Agreed pretrial order due
                                                    January 18, 2021         April 19, 2021
22    Trial briefs, proposed voir dire questions,
      proposed jury instructions, and trial         January 27, 2021         April 27, 2021
23    exhibits due
24    Trial date
                                                    February 1, 2021         May 3, 2021
25          This is the second request by the parties for an extension of the post-discovery deadlines.
26

                                                     -2-                           O’MELVENY & MYERS LLP
                                                                                        Attorneys at Law
                                                                                      Times Square Tower
     STIPULATED MOTION AND ORDER                                                         7 Times Square
                                                                                 New York, New York 10036-6537
                                                                                        +1 212 326 2000
               Case 2:18-cv-01784-RSL Document 53 Filed 11/16/20 Page 3 of 5




 1                                         IV.    CONCLUSION

 2           For these reasons, the parties respectfully move the Court to extend Plaintiff’s time to file

 3   a Response to Defendants’ Motion from November 30, 2020 to December 14, 2020, to notice

 4   Defendants’ Motion for January 8, 2020, and to extend all other deadlines in this matter by 90

 5   days.

 6    FOR DEFENDANTS:
 7
      By: /s/Mark W. Robertson_______________
      Mark W. Robertson (admitted pro hac vice)         Kathryn S. Rosen, WSBA #29465
 8                                                      Davis Wright Tremaine
      (N.Y. Bar #4508248)
      O’Melveny & Myers LLP                             920 5th Avenue, Ste. 3300
 9                                                      Seattle, Washington 98104-1610
      7 Times Square
      New York, New York 10036                          Tel.: (206) 622-3150
10                                                      Fax: (206) 757-7700
      Tel.: (212) 326-2000
      Fax: (212) 326-2061                               katierosen@dwt.com
11
      mrobertson@omm.com
                                                        Tristan Morales (admitted pro hac vice)
12                                                      (D.C. Bar # 1011373)
      Counsel for Defendants
                                                        O’Melveny & Myers LLP
13                                                      1625 Eye Street, NW
                                                        Washington, D.C. 20006
14                                                      Tel.: (202) 383-5300
                                                        Fax: (202) 383-5414
15                                                      tmorales@omm.com
16
      FOR PLAINTIFF:
17
      By: /s/Gene J. Stone Barger__________
18
      Gene J. Stonebarger (admitted Pro Hac Vice)       Brian J. Lawler (admitted Pro Hac Vice)
      gstonebarger@stonebargerlaw.com                   blawler@pilotlawcorp.com
19
      Crystal L. Matter (admitted Pro Hac Vice)         PILOT LAW, P.C.
      cmatter@stonebargerlaw.com                        850 Beech Street, Suite 713
20
      STONEBARGER LAW                                   San Diego, California 92101
      101 Parkshore Drive                               Phone: 866.512.2465
21
      Suite 100                                         Fax: 619.231.4984
      Folsom, California 95630
22
      Phone: 916.235.7140                               Charles M. Billy (admitted Pro Hac Vice)
      Fax: 916.235.7141                                 cbilly@cmblawcorp.com
23
                                                        The Law Offices of Charles M. Billy, APC
      Daniel Kalish                                     22706 Aspan Street, Ste 305
24
      dkalish@hkm.com                                   Lake Forest, CA 92630
      HKM EMPLOYMENT ATTORNEYS LLP                      Phone: 949-357-9636
25
      600 Stewart Street, Ste 901
      Seattle, WA 98101
26

                                                     -3-                            O’MELVENY & MYERS LLP
                                                                                         Attorneys at Law
                                                                                       Times Square Tower
     STIPULATED MOTION AND ORDER                                                          7 Times Square
                                                                                  New York, New York 10036-6537
                                                                                         +1 212 326 2000
             Case 2:18-cv-01784-RSL Document 53 Filed 11/16/20 Page 4 of 5




 1   Phone: 206-838-2504

 2   Counsel for Plaintiff
     and the Classes
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                          -4-                    O’MELVENY & MYERS LLP
                                                                      Attorneys at Law
                                                                    Times Square Tower
     STIPULATED MOTION AND ORDER                                       7 Times Square
                                                               New York, New York 10036-6537
                                                                      +1 212 326 2000
               Case 2:18-cv-01784-RSL Document 53 Filed 11/16/20 Page 5 of 5




 1                                                  ORDER

 2          Based on the foregoing stipulation, the Court ORDERS that Plaintiff’s time to file a

 3   response to Defendants’ Motion for Summary Judgment (Dkt. No. 49) is extended from November

 4   30, 2020 to December 14, 2020, Defendants’ Motion for Summary Judgment shall be noticed for

 5   January 8, 2021 and Defendants shall file their reply in further support of this motion by this

 6   date, and all other deadlines in this matter shall be extended by 90 days, as set forth below:

 7

 8                                                    Current Deadline             New Deadline
      All motions in limine must be filed by
 9           and noted on the motion calendar       December 29, 2020         April 8, 2021

10           no earlier than the second Friday
             thereafter. Replies will be
11           accepted.
      Agreed pretrial order due
12                                                  January 18, 2021          April 19, 2021
      Trial briefs, proposed voir dire questions,
13            proposed jury instructions, and       January 27, 2021          April 27, 2021
              trial exhibits due
14
      Trial date
                                                    February 1, 2021          May 3, 2021
15

16
            Dated this 16th day of November, 2020.
17

18
                                  The Honorable Robert S. Lasnik
19                                United States District Court Judge
20

21

22

23

24

25

26

                                                     -5-                            O’MELVENY & MYERS LLP
                                                                                         Attorneys at Law
                                                                                       Times Square Tower
     STIPULATED MOTION AND ORDER                                                          7 Times Square
                                                                                  New York, New York 10036-6537
                                                                                         +1 212 326 2000
